894 F.2d 407
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
Henry W. BENNETT, Jr., Plaintiff-Appellant,v.TENNESSEE DEPARTMENT OF CORRECTIONS;  Larry Lack, Warden;Mike Dutton, Warden;  Warden of Turney Center in 1987;  FredTakacs;  Alphonse Pasi;  Steve Norris;  John Doe;  SonyaKiser;  Phil Gardner;  David Seahorn;  Jack Fisher;  JamesQualls;  Steve Pruitt, Officer;  Alexander, Dr.;  Stinson,Dr.;  Stan King, Defendants-Appellees.

No. 89-5517.
United States Court of Appeals, Sixth Circuit.
Jan. 25, 1990.
Before KENNEDY and RALPH B. GUY, Jr., Circuit Judges, and LIVELY, Senior Circuit Judge.

ORDER

1
Henry W. Bennett, Jr., a pro se Tennessee state prisoner, appeals the summary judgment in favor of defendants in his civil rights action filed under 42 U.S.C. Sec. 1983.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Seeking monetary and injunctive relief, plaintiff sued several employees of the Tennessee Department of Corrections, alleging that he had systematically been denied adequate medical treatment, and had been subjected to cruel and unusual punishment during an incident in which he was forcibly removed from the prison medical clinic.


3
Upon consideration, we conclude that summary judgment was properly entered.  Allegations of medical malpractice or disagreement with treatment provided do not state a claim of constitutional violations.   Estelle v. Gamble, 429 U.S. 97, 106-07 (1976).  Nor was there any evidence in the record to show that defendants maliciously applied force to Bennett for the purpose of causing him harm, rather than in a good faith effort to maintain discipline.   See Whitley v. Albers, 475 U.S. 312, 320-22 (1986).


4
Accordingly, the district court's judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.